United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50279
                         Summary Calendar


ANDREW D. MCGREW, JR.,

                                    Plaintiff-Appellant,

versus

CRUM, Etc.; ET AL.,

                                    Defendants,

CRUM, Officer, Texas Department of Public Safety,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 4:05-CV-20
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Andrew D. McGrew, Jr., Texas prisoner # 1317843, moves for

leave to proceed in forma pauperis (IFP) following the district

court’s order denying IFP and certifying that his appeal is not

taken in good faith.   The district court had granted summary

judgment in favor of defendant Richard Crum on McGrew’s 42 U.S.C.

§ 1983 complaint and dismissed the case as frivolous or for

failure to state a claim.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-50279
                                 -2-

     McGrew argues that the district court erred in concluding

that Crum had probable cause to arrest him for driving with a

suspended license.   He maintains that the district court granted

summary judgment despite the existence of disputed issues of fact

regarding McGrew’s possession of a valid out-of-state license and

Crum’s knowledge that McGrew’s Texas license had been surrendered

before the State had revoked it.   McGrew’s “appeal involves

‘legal points arguable on their merits (and therefore not

frivolous).’”   Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983)(citation omitted).    Thus, McGrew is entitled to proceed IFP

on appeal.

     This court may, however, address the merits of McGrew’s

claims at the same time as resolving the IFP issue if it is

expedient.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).   McGrew cannot show that Crum lacked probable cause to

support the arrest or detention of McGrew.    See Beck v. Ohio, 379

U.S. 89, 91 (1964); Brown v. Lyford, 243 F.3d 185, 189 (5th Cir.

2001).   Thus, with respect to any claims against Crum in his

individual capacity, McGrew has failed to show that his actions

were “objectively [un]reasonable in light of legal rules clearly

established at the time of the incident.”    Jones v. City of

Jackson, 203 F.3d 875, 879 (5th Cir. 2000)(citation and internal

quotation marks omitted).

     The district court dismissed any claims against Crum in his

official capacity under a theory of Eleventh Amendment immunity.
                           No. 06-50279
                                -3-

McGrew has not, however, challenged this ruling on appeal, and

this court need not address it.   See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).     The

judgment of the district court is thus affirmed.

     After McGrew had filed the instant appeal, this court

imposed the filing bar of 28 U.S.C. § 1915(g) against him because

he had three strikes.   See McGrew v. Monahans Municipal Court,

No. 06-50394 (5th Cir. Feb. 13, 2007)(unpublished).    McGrew is

cautioned that the § 1915(g) bar remains in effect for future

filings.

     IFP GRANTED; AFFIRMED; SANCTION WARNING ISSUED.